DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a driver having a first mode in which when the operation member is actuated in a state where the contact member has been actuated, the striking portion is actuated and a second mode in which when the contact member is actuated in a state where the operation member has been actuated, the striking portion is actuated; the driver comprising a passage for supplying the compressed gas to the pressure chamber, a valve body configured to be actuated and stopped so as to open and close the passage, a control chamber configured to actuate and stop the valve body, a first ventilation passage which is connected to the control chamber, a second ventilation passage which is connected to the control chamber and is disposed in parallel to the first ventilation passage, and an opening/closing mechanism configured to open and close each of the first ventilation passage and the second ventilation passage; the opening/closing mechanism has a first state in which the first ventilation passage is opened and the second ventilation passage is close, a second state in which the first ventilation passage is closed and the second ventilation passage is opened, and a third state in which the first ventilation passage is closed and the second ventilation passage is closed; wherein the opening/closing mechanism is in the first state when the driver is in the first mode, wherein the opening/closing mechanism is in the second state when the driver is in the second mode and the contact member is actuated within a predetermined time from when the operation member is actuated, and wherein the opening/closing mechanism is in the third state when the driver is in the second mode and the predetermined time has elapsed from when the operation member is actuated.  The prior art of record that comes closest to teaching these limitations is Wu ‘900 (US 2016/0151900), Li (US 2015/0197001), Wu ‘327 (US 2011/0266327), and Perkins (US 3,771,710). Wu ‘900, Li, Wu ‘327, and Perkins all teach a driver having the striking portion is actuated; the driver comprising a passage for supplying the compressed gas to the pressure chamber, a valve body configured to be actuated and stopped so as to open and close the passage, a control chamber configured to actuate and stop the valve body, a first ventilation passage which is connected to the control chamber, a second ventilation passage which is connected to the control chamber and is disposed in parallel to the first ventilation passage, and an opening/closing mechanism configured to open and close each of the first ventilation passage and the second ventilation passage.  However, Wu ‘900, Li, Wu ‘327, and Perkins all fail to teach the driver having a first mode in which when the operation member is actuated in a state where the contact member has been actuated, the striking portion is actuated and a second mode in which when the contact member is actuated in a state where the operation member has been actuated; the opening/closing mechanism has a first state in which the first ventilation passage is opened and the second ventilation passage is close, a second state in which the first ventilation passage is closed and the second ventilation passage is opened, and a third state in which the first ventilation passage is closed and the second ventilation passage is closed; wherein the opening/closing mechanism is in the first state when the driver is in the first mode, wherein the opening/closing mechanism is in the second state when the driver is in the second mode and the contact member is actuated within a predetermined time from when the operation member is actuated, and wherein the opening/closing mechanism is in the third state when the driver is in the second mode and the predetermined time has elapsed from when the operation member is actuated.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-9, claims 2-9 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731